Exhibit 10(vi)

NORTHERN TRUST CORPORATION

SUPPLEMENTAL EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective January 1, 2008)

The Supplemental Employee Stock Ownership Plan for Employees of The Northern
Trust Company, was initially adopted effective September 1, 1989, restated
effective September 1, 1989, again restated effective February 19, 1991 and
further amended and restated effective January 1, 1996 and May 1, 1996 (the
“Restated Supplemental ESOP”). Effective as of July 20, 1999, the assets and
obligations of the Restated Supplemental ESOP were transferred by The Northern
Trust Company to its parent corporation, Northern Trust Corporation and from and
after such date the Northern Trust Corporation became the sponsor of the
Restated Supplemental ESOP. Northern Trust Corporation further amended and
restated the Restated Supplemental ESOP effective July 20, 1999 to reflect the
transfer of the assets and obligations thereof to Northern Trust Corporation and
certain other changes. At that time, the Restated Supplemental ESOP was
designated as the “Northern Trust Corporation Supplemental Employee Stock
Ownership Plan.”

Northern Trust Corporation now hereby further amends and restates the Northern
Trust Corporation Supplemental Employee Stock Ownership Plan, generally
effective January 1, 2008 (with such other effective dates as are noted herein)
to comply with various changes in applicable law, including the American Jobs
Creation Act of 2004, and to make certain other changes.

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1 “Beneficiary” means any person eligible to receive a death benefit under the
Plan as designated by the Participant, in the event of death of the Participant,
subject to Section 5.1(c).

 

1.2 “Board” means the Board of Directors of the Corporation.

 

1.3 A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (a) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Northern Trust Corporation (the “Corporation”) (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Corporation or its affiliates) representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (c) below; or



--------------------------------------------------------------------------------

  (b) The election to the Board of Directors of the Corporation, without the
recommendation or approval of two thirds of the incumbent Board of Directors of
the Corporation, of the lesser of (i) three directors; or (ii) directors
constituting a majority of the number of directors of the Corporation then in
office, provided, however, that directors whose initial assumption of office is
in connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation will not be considered as incumbent members of the Board of
Directors of the Corporation for purposes of this section; or

 

  (c) There is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other company, other
than (i) a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), at least
60% of the combined voting power of the securities of the Corporation or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no Person
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation (not including in the securities Beneficially Owned by such Person
any securities acquired directly from the Corporation or its Affiliates)
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or

 

  (d) The stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets to an entity, at least 60% of
the combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.

For purposes of this Section 1.3 and Section 1.15 (where applicable) the
following definitions shall apply:

 

- 2 -



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act; “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities with respect to which such Person has
properly filed a Form 13-G; “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the
Corporation or any of its Affiliates, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.

In accordance with the Qualified Plan, each Participant or Inactive Participant
who is an Employee on the date a Change in Control occurs shall be 100 percent
vested in the adjusted balance of his or her Supplemental ESOP Account.

 

1.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

 

1.5 “Committee” means the Employee Benefit Administrative Committee of the
Company, as constituted from time to time, which has the responsibility for
administering the Qualified Plan and/or the Qualified Thrift-Incentive Plan.

 

1.6 “Company” means The Northern Trust Company, an Illinois banking corporation;
the Corporation; and such subsidiaries and affiliates of the Corporation as
shall adopt the Plan.

 

1.7 “Company Stock” means any qualifying employer security within the meaning of
Section 4975(e)(8) of the Code and Section 407(d)(1) of the Employee Retirement
Income Security Act of 1974 and regulations thereunder.

 

1.8 “Corporation” means Northern Trust Corporation, a Delaware corporation, and
to the extent provided in Section 8.8 below, any successor corporation or other
entity resulting from a merger or consolidation into or with the Corporation, or
a transfer of sale of substantially all of the assets of the Corporation.

 

1.9 “EBIC” means the Employee Benefit Investment Committee of the Company, as
constituted from time to time, which has responsibility for overseeing the
investment of the assets attributable to the Plan.

 

- 3 -



--------------------------------------------------------------------------------

1.10 “409A Amount” means the portion of the Supplemental ESOP Account of a
Participant that is deferred in a taxable year beginning after December 31,
2004, as determined in accordance with Code Section 409A and applicable
regulations and other guidance promulgated thereunder, and earnings attributable
thereto. An amount is considered deferred on or before December 31, 2004 if on
or before that date the Participant had a legally binding right to be paid the
amount and the right to the amount was earned and vested.

 

1.11 “Key Employee” means a Participant who is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i). The Company’s Key Employees shall be
identified annually pursuant to Section 5.3.

 

1.12 “Participant” means any employee of the Company who was a participant in
the Qualified Plan prior to January 1, 2005, as described in Section 2.1 of the
Plan, and with respect to whom contributions were made under the Plan for any
Plan Year that ended on or before December 31, 2004; provided, however, that no
additional employees of the Company shall become Participants in the Plan after
December 31, 2004.

 

1.13 “Plan” means the Northern Trust Corporation Supplemental Employee Stock
Ownership Plan, as amended from time to time.

 

1.14 “Plan Year” means the calendar year.

 

1.15 A “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

 

  (a) The Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

  (b) The Corporation or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;

 

  (c) Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing 15% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the Corporation’s then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Corporation or its Affiliates); or

 

  (d) The Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control has occurred.

 

1.16 “Qualified Plan” means the Northern Trust Employee Stock Ownership Plan, as
amended and restated effective January 1, 2002, and as further amended from time
to time, and each predecessor, successor or replacement employee stock ownership
plan, as such Qualified Plan existed immediately prior to its merger into the
Qualified Thrift-Incentive Plan, effective January 1, 2005.

 

- 4 -



--------------------------------------------------------------------------------

1.17 “Qualified Plan Company Stock Account” means the account established for a
Participant under the Qualified Plan and known as the Company Stock Account,
including, if applicable, any Qualified Plan Company Stock Account maintained
for a Participant in the Qualified Thrift-Incentive Plan as a result of the
merger of the Qualified Plan into the Qualified Thrift-Incentive Plan effective
January 1, 2005.

 

1.18 “Qualified Thrift-Incentive Plan” means The Northern Trust Company
Thrift-Incentive Plan as amended and restated effective January 1, 2005, and
each predecessor, successor or replacement employees’ cash or deferred
arrangement.

 

1.19 “Related Company” means any person with whom the Company is considered to
be a single employer under Section 414(b) of the Code and all persons with whom
the Company would be considered a single employer under Code Section 414(c),
substituting “50%” for the “80%” standard that would otherwise apply.

 

1.20 “Section 415 Limits” means the limit imposed by Section 415 of the Code, or
any successor section, on aggregate annual additions in any Plan Year to the
accounts of a Participant under the Qualified Plan and Qualified
Thrift-Incentive Plan, and the limits imposed by Section 415(c)(6) of the Code,
or any successor section, on the Qualified Plan.

 

1.21 “Separation from Service” means that a Participant dies, retires or
otherwise has a termination of employment with the Company. A termination of
employment will be deemed to occur when the Company and the Participant
reasonably anticipate that the level of bona fide services the Participant will
perform for the Company after a certain date will permanently decrease to less
than 50 percent of the average level of bona fide services performed by the
Participant for the Company in the immediately preceding 36 months (or the full
period of the Participant’s services to the Company if the Participant has been
providing services to the Company for less than 36 months.) The employment
relationship will be treated as continuing intact while the Participant is on a
bona fide leave of absence (determined in accordance with Treas. Reg.
Section 409(A)-1(h)) but (a) only if there is a reasonable expectation that the
Participant will return to active employment status, and (b) only to the extent
that such leave of absence does not exceed 6 months, or if longer, for so long
as the Participant has a statutory or contractual right to reemployment. For
purposes of this Section 1.21, references to the Company shall include the
Company and all Related Companies.

 

1.22 “Supplemental ESOP Account” means the account maintained under the Plan for
each Participant who receives Supplemental ESOP Allocations under the Plan (and
earnings thereon); provided, however, that no Supplemental ESOP Allocation shall
be made to the Supplemental ESOP Account of any Participant for any Plan Year
that begins on or after January 1, 2005.

 

- 5 -



--------------------------------------------------------------------------------

1.23 “Supplemental ESOP Allocation” means the amount allocated for the benefit
of a Participant under and in accordance with the terms of Section 3.1 of the
Plan in any Plan Year; provided, however, that no Supplemental ESOP Allocation
shall be made to the Supplemental ESOP Account of any Participant for any Plan
Year that begins on or after January 1, 2005.

 

1.24 “Supplemental Matching Contribution Account” means the account maintained
under the Supplemental Thrift-Incentive Plan for a Participant that is credited
with Supplemental Matching Contributions contributed under such plan.

 

1.25 Except as otherwise expressly provided herein, all words and phrases in the
Qualified Plan shall have the same meaning in the Plan.

ARTICLE II

ELIGIBILITY

 

2.1 Participant. An employee of the Company who is eligible in any Plan Year to
receive an allocation of Company Stock to his Company Stock Account under the
Qualified Plan, the total amount of which is reduced by reason of the
application of the limitation on contributions imposed by Section 401(a)(17) or
Section 415 of the Code, as in effect on any date for allocation of such shares,
or as in effect at any time thereafter, on the Qualified Plan, shall be a
Participant in the Plan for such Plan Year; provided, however, that no
additional employees of the Company shall become Participants in the Plan after
December 31, 2004.

ARTICLE III

SUPPLEMENTAL ALLOCATIONS

 

3.1 Supplemental ESOP Allocations. The Supplemental ESOP Allocation to be made
for the benefit of a Participant for any Plan Year shall be an amount equal to
(a) the closing price of a share of Company Stock on the NASDAQ Stock Market on
the last trading day of such Plan Year, times (b) the difference between (i) and
(ii) below:

 

  (i) The number of shares of Company Stock that would have been allocated to
the Qualified Plan Company Stock Account of the Participant for the Plan Year,
without giving effect to the Section 415 Limits or to the limitations imposed by
Section 401 (a) (17) of the Code on the Qualified Plan;

 

  (ii) The number of shares of Company Stock actually allocated to the Qualified
Plan Company Stock Account of the Participant for the Plan Year.

 

- 6 -



--------------------------------------------------------------------------------

Supplemental ESOP Allocations made for the benefit of a Participant for any Plan
Year shall be allocated to a Supplemental ESOP Account maintained under the Plan
in the name of such Participant as of the last day of such Plan Year. Anything
in the Plan to the contrary notwithstanding, no Supplemental ESOP Allocation
shall be made to the Supplemental ESOP Account of any Participant for any Plan
Year that begins on or after January 1, 2005.

 

3.2 Vesting. Each Participant shall vest in the balance of his Supplemental ESOP
Account in accordance with the vesting schedule set forth in the Qualified Plan
(or in the Qualified Thrift-Incentive Plan, for any Plan Year that begins on or
after January 1, 2005) applicable to the undistributed balance of his Qualified
Plan Company Stock Account.

ARTICLE IV

INVESTMENT OF SUPPLEMENTAL ALLOCATIONS

 

4.1 Investments. The Corporation may cause amounts allocated hereunder to the
Supplemental ESOP Accounts of Participants to be contributed to a trust
(“Trust”) designated for such purpose by the Corporation. Amounts allocated
hereunder to the Supplemental ESOP Account of a Participant shall be invested in
the same manner as such Participant has elected under the Northern Trust
Corporation Supplemental Thrift-Incentive Plan. EBIC shall from time to time
determine the investment media to which such elections shall apply.

 

4.2 Effect of Change in Control. Notwithstanding anything in this Plan to the
contrary, for a period of two years after the date of an occurrence of a Change
in Control, the Corporation shall not eliminate any of the investment elections
and choices in effect immediately prior to the Change in Control and shall not
decrease the frequency with which Participants may change such investment
elections. Notwithstanding the foregoing, in the event that an investment
election is discontinued by its sponsor and therefore becomes unavailable to
Participants, the Corporation shall provide a substitute election with
substantially similar investment objectives and policies.

 

4.3 Valuation of Supplemental ESOP Accounts. Participants’ Supplemental ESOP
Accounts shall be valued no less frequently than monthly.

ARTICLE V

DISTRIBUTIONS AND

LIMITS ON DISTRIBUTIONS

 

5.1 Distribution.

 

  (a)

Subject to Section 5.2, the vested adjusted balance of a Participant’s
Supplemental ESOP Account, including gains and losses attributable to

 

- 7 -



--------------------------------------------------------------------------------

 

investments made pursuant to Section 4.1, shall be distributed to or with
respect to the Participant in one lump sum, in cash, within 90 days after the
date the Participant incurs a Separation from Service. The Participant shall
have no right to designate the taxable year of such distribution.

Any unvested portion of a Participant’s Supplemental ESOP Account shall be
forfeited and retained by the Company.

 

 

(b)

An amount that would otherwise be paid from the Supplemental ESOP Account of a
Participant in a given Plan Year may be delayed to the extent that the Company
reasonably anticipates that if the payment were made as scheduled the Company’s
deduction with respect to such payment would not be permitted due to the
application of Code Section 162(m). Amounts not paid as a result of the above
limitation shall be paid in the earlier of (i) the Company’s first taxable year
in which the Company reasonably anticipates that if the payment is made during
such year the deduction of such payment will not be barred by application of
Section 162(m), or (ii) the period beginning with the date of the Participant’s
Separation from Service and ending on the later of the last day of the taxable
year of the Company in which the Participant incurs a Separation from Service or
the 15th day of the third month following the Participant’s Separation from
Service.

 

  (c) If a Participant dies before a complete distribution of his Supplemental
ESOP Account has been made to him, the vested adjusted balance of such
Participant’s Supplemental ESOP Account, including gains or losses attributable
to investments made pursuant to Section 4.1, shall be distributed in one lump
sum, in cash, to the Beneficiary last designated by the Participant in a writing
delivered to the Committee prior to his death. The Beneficiary designated by the
Participant under this Plan must be the same beneficiary designated by the
Participant under the Northern Trust Corporation Supplemental Thrift-Incentive
Plan. If a Participant has not designated a Beneficiary, or if no designated
Beneficiary is living on the date of distribution, the vested adjusted balance
of such Participant’s Supplemental ESOP Account shall be distributed to those
persons entitled to receive distribution of the Participant’s accounts under the
Qualified Thrift-Incentive Plan.

 

5.2 Limits on Distributions to Key Employees. Anything in the Plan to the
contrary notwithstanding, if, as of the date a Participant incurs a Separation
from Service, the Participant is a Key Employee, any distribution of a 409A
Amount to such Participant due to such Separation from Service that would
otherwise be made during the six months following such Separation from Service
shall be made six months and one day following such Separation from Service.

 

- 8 -



--------------------------------------------------------------------------------

5.3 Annual Identification of Key Employees. The Specified Employee
Identification Date, as defined in Treas. Reg. §1.409A-1(i)(3), to be used in
determining Key Employees of the Company shall be September 30 of any Plan Year.
The January 1 of the Plan Year next following that Plan Year shall be the
Specified Employee Effective Date, as defined in Treas. Reg. §1.409A-1(i)(4),
for Participants identified as Key Employees on the immediately preceding
Specified Employee Identification Date. Participants identified as Key Employees
on a Specified Employee Identification Date (September 30) shall be treated as
Key Employees under the Plan for the 12-month period beginning on the Specified
Employee Effective Date (January 1) next following such Specified Employee
Identification Date.

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.1 Administration by the Committee. Except as otherwise provided in
Section 4.1, the Committee shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Committee shall have discretion to interpret and construe the provisions of the
Plan.

 

6.2 General Powers of Administration. All provisions set forth in the Qualified
Thrift-Incentive Plan) with respect to the administrative powers and duties of
the Committee, expenses of administration, and procedures for filing claims
shall also be applicable with respect to the Plan. The Committee and EBIC shall
be entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Committee or EBIC with respect to the
Plan.

 

6.3 Terms Include Authorized Delegates. Where appropriate, the term “Company”,
“Corporation”, “Committee” or “EBIC” as used in this Plan shall also include any
applicable subcommittee or any duly authorized delegate of the Company, the
Corporation, the Committee or EBIC, as the case may be. Such duly authorized
delegate may be an individual or an organization within the Company, the
Corporation, the Committee or EBIC, or may be an unrelated third party
individual or organization.

ARTICLE VII

AMENDMENT OR TERMINATION

 

7.1 Amendment or Termination. The Corporation intends the Plan to be permanent
but reserves the right to amend or terminate the Plan when, in the sole
discretion of the Corporation, such amendment or termination is advisable.

 

  (a) Any such termination shall be made by action of the Compensation and
Benefits Committee of the Board (or by action of the Board if the Compensation
and Benefits Committee is unavailable or unable to act for any reason) and shall
be effective as of the date set forth in such resolution.

 

- 9 -



--------------------------------------------------------------------------------

  (b) Any such amendment shall be made in accordance with the following:

 

  (i) material amendments to the Plan (including any extraordinary amendment
related to an acquisition or divestiture by the Company) shall be made by action
of the Compensation and Benefits Committee of the Board (or by action of the
Board, if the Compensation and Benefits Committee is unavailable or unable to
act for any reason); and

 

  (ii) (A) non-material or administrative amendments to the Plan (including any
amendment pursuant to guidelines established by the Compensation and Benefits
Committee of the Board related to an acquisition or divestiture by the Company)
or (B) any amendment to the Plan deemed required, authorized or desirable under
applicable statutes, regulations or rulings, shall be made by action of either
Chief Executive Officer of the Corporation or the Executive Vice President and
Human Resources Department Head of the Corporation (or either of their duly
authorized designees).

 

  (c) Notwithstanding the foregoing, (i) for a period of two years after the
date of an occurrence of a Change in Control or (ii) in the event of a Potential
Change in Control and for a period of six (6) months following the Potential
Change in Control, neither the Compensation and Benefits Committee of the Board
nor the Board may terminate or amend this Plan and neither the Chief Executive
Officer of the Corporation nor the Executive Vice President and Human Resources
Department Head of the Corporation (or either of their designees) may amend this
Plan in a manner that adversely affects the rights of any Participant of the
Plan.

In addition, after the date of the occurrence of a Change in Control, no
amendment of Section 5.1 of the Plan shall be effective with respect to any
Participant who is a Participant as of the occurrence of a Change in Control
without the consent of such Participant.

 

7.2

Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly reduce the balance of any Supplemental ESOP Account
held hereunder as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of amounts in a Participant’s Supplemental
ESOP Account shall

 

- 10 -



--------------------------------------------------------------------------------

 

be made to him or his Beneficiary in the manner and at the time described in
Section 5.1 of the Plan. No additional Supplemental ESOP Allocations shall be
made to the Supplemental ESOP Account of any Participant after termination of
the Plan.

 

7.3 Amendments Necessary to Satisfy Code Section 409A. Anything in the preceding
Sections 7.1 or 7.2 or elsewhere in the Plan to the contrary notwithstanding:

 

  (a) the Plan may be amended in any manner necessary to ensure that the Plan
complies in all applicable respects with Code Section 409A; and

 

  (b) the Plan may not be amended in any manner that would cause the Plan to
fail to comply in any applicable respect with Code Section 409A.

ARTICLE VIII

GENERAL PROVISIONS

 

8.1 Participant’s Rights Unsecured. If and to the extent amounts allocated
hereunder to the Supplemental ESOP Accounts of Participants are contributed to
the Trust described in Section 4.1, benefits under the Plan shall be payable
pursuant to the Trust Agreement. Pursuant to the Trust Agreement, all assets
held thereunder shall remain subject to the general creditors of the Corporation
and the Company. The Plan at all times shall be entirely unfunded and, except as
otherwise set forth herein, no provision shall at any time be made with respect
to segregating any assets of the Corporation or the Company for payment of any
benefits hereunder. No Participant, Beneficiary or any other person shall have
any interest in any particular assets of the Corporation or the Company by
reason of the right to receive a benefit under the Plan and Trust Agreement and
any such Participant, Beneficiary or other person shall have only the rights of
a general unsecured creditor of the Corporation and the Company with respect to
any rights under the Plan and Trust Agreement.

 

8.2 General Conditions. Except as otherwise expressly provided herein for any
Plan Year that began prior to January 1, 2005, all terms and conditions of the
Qualified Plan applicable to allocations of Company Stock under the Qualified
Plan shall also be applicable to a Supplemental ESOP Allocation made hereunder.
Any allocation of Company Stock or dividends to be made under the Qualified Plan
shall be made solely in accordance with the terms and conditions of the
Qualified Plan and nothing in this Plan shall operate or be construed in any way
to modify, amend or affect the terms and provisions of the Qualified Plan.

 

8.3 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Corporation, the Company or any other person or entity that the
assets of the Corporation or the Company will be sufficient to pay any benefit
hereunder.

 

8.4 No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution under the Plan except in accordance with the terms of the
Plan.

 

- 11 -



--------------------------------------------------------------------------------

Establishment of the Plan shall not be construed to give any Participant the
right to be retained in the service of the Corporation or the Company.

 

8.5 Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.

 

8.6 Applicable Law. The Plan shall be construed and administered under the laws
of the State of Illinois to the extent not inconsistent with the Employee
Retirement Income Security Act of 1974, as amended.

 

8.7 Incapacity of Recipient. If any benefit under the Plan shall be payable to a
minor or a person not adjudicated incompetent but who, by reason of illness or
mental or physical disability, is, in the opinion of the Committee, unable to
properly manage his affairs, such benefit shall be paid in such of the following
ways as the Committee deems best: (a) to the person directly; (b) in the case of
a minor, to a custodian under any Uniform Gift to Minors Act for the person; or
(c) to the person’s spouse, adult child or blood relative. Any benefit so paid
shall be a complete discharge of any liability of the Corporation, the Company
and Plan therefor.

 

8.8 Successors. The Plan shall not be automatically terminated by a transfer or
sale of assets of the Corporation or by the merger or consolidation of the
Corporation into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan, subject to the provisions of Section 7.1. In the event that the Plan is
not continued by the transferee, purchaser or successor entity, then the Plan
shall terminate subject to the provisions of Sections 7.1 and 7.2.

 

8.9 Unclaimed Benefit. Each Participant shall keep the Committee informed of his
current address and the current address of his designated Beneficiary. None of
the Corporation, the Company or the Committee shall be obligated to search for
the whereabouts of any person. If the Committee is unable to locate the
Participant or any Beneficiary of the Participant, then none of the Corporation,
the Company or the Plan shall have any further obligation to pay any benefit
hereunder to such Participant or Beneficiary and such benefit shall be
forfeited; provided, however, that if the Participant or Beneficiary makes a
valid claim for any benefit that has been forfeited, the forfeited benefit shall
be reinstated.

 

8.10 Electronic or Telephonic Notices. Any election, notice, direction or other
such action required or permitted to be made in writing under the Plan may also
be made electronically, telephonically or otherwise, to the extent then
permitted by applicable law and the administrative rules prescribed by the
Committee.

 

- 12 -



--------------------------------------------------------------------------------

8.11 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, none of the Corporation, the Company, any member of the Committee,
any member of EBIC, or any individual acting as an employee or agent of the
Corporation, the Company, the Committee or EBIC shall be liable to any
Participant, former Participant, Beneficiary or any other person for any claim,
loss, liability or expense incurred in connection with the Plan.

 

8.12 Gender; Headings. Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context. Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.

 

8.13 Compliance with Code Section 409A. The Plan is intended to comply in all
applicable respects with the requirements of Code Section 409A and shall be
construed and administered so as to comply with that Code section.

IN WITNESS WHEREOF, Northern Trust Corporation has caused this amendment and
restatement of the Plan to be executed on its behalf by its duly authorized
officer this 11th day of December, 2007, effective January 1, 2008 (or as of
such other dates as are noted herein).

 

NORTHERN TRUST CORPORATION By:  

/s/Timothy P. Moen

Name:   Timothy P. Moen Title:   Executive Vice President and   Human Resources
Department Head

 

- 13 -



--------------------------------------------------------------------------------

SUPPLEMENT #1

Special 2005 Termination of Participation for Specified Employees

This Supplement #1 to the Northern Trust Corporation Supplemental Employee Stock
Ownership Plan, as amended and restated effective January 1, 2008 (the “Plan”),
is made a part of the Plan and supersedes any provisions thereof to the extent
that they are not consistent with this Supplement. Unless the context clearly
implies or indicates to the contrary, a word, term or phrase used or defined in
the Plan is similarly used or defined for purposes of this Supplement #1.

 

1. Effective Date. January 1, 2005.

 

2. Application. This Supplement #1 shall apply to any Participant who would be
considered a “specified employee” as defined in proposed regulation section
1.409A-1(i) issued by the U.S. Treasury Department and the Internal Revenue
Service; who terminates employment for any reason on or after the Effective Date
of this Supplement #1 and on or before October 31, 2005 (individually, a “2005
Specified Employee Participant” and, collectively, the “2005 Specified Employee
Participants”).

 

3. Special Provision. The following special provision shall apply to the 2005
Specified Employee Participants:

Special 2005 Termination of Participation: Pursuant to and in accordance with
Notice 2005-1 and proposed regulations under Code section 409A issued by the
U.S. Treasury Department and the Internal Revenue Service, each 2005 Specified
Employee Participant shall be considered to have terminated participation in the
Plan with respect to any amounts that would otherwise be subject to Code
section 409A, effective as of the date such 2005 Specified Employee Participant
terminated employment with the Company. Anything in the Plan to the contrary
notwithstanding, such amounts shall be distributed in a lump sum distribution to
such 2005 Specified Employee Participant no later than December 31, 2005, or the
date such amounts become vested, if later.

 

6. Limitations on Supplement. Nothing in this Supplement #1 shall be construed
to provide any 2005 Specified Employee Participant with any rights or benefits
under the Plan other than those described in Paragraph 3 above.

 

- 14 -